                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                             )       Case No. 18 B 34573
                                                   )
GORDON R. WITT, JR.,                               )       Chapter 13
                                                   )
                           Debtor.                 )       Hon. Donald R. Cassling

               NOTICE OF MOTION OF HYUNDAI LEASE TITLING TRUST
                          TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   M.O. Marshall (Trustee)                      David M. Siegel, Esq. (Debtor’s Counsel)
      55 East Monroe Street, Suite 3850            David M. Siegel & Associates
      Chicago, Illinois 60603                      790 Chaddick Drive
                                                   Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Gordon R. Witt, Jr. (Debtor)
      850 Mark Lane, Apt. 213
      Wheeling, Illinois 60090

        PLEASE TAKE NOTICE that on September 2, 2021 at 9:30 a.m., or as soon thereafter as
counsel may be heard, I will appear before the Honorable Donald R. Cassling, or any judge
sitting in his/her stead, and present the Motion of Hyundai Lease Titling Trust to Modify
Automatic Stay, a copy of which is attached.

       This Motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard telephonically
on the Motion, you do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
password is 619. The meeting ID and password can also be found on the judge’s page on the
court’s web site.




Hyundai/Witt/Motion to Modify Stay
        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.

                                              Respectfully submitted,

                                              HYUNDAI LEASE TITLING TRUST,
                                              Creditor,

                                              By: ___/s/ Cari A. Kauffman___
                                              One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                     CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on August
20, 2021, before the hour of 5:00 p.m.


                                                     ___/s/ Cari A. Kauffman___




Hyundai/Witt/Motion to Modify Stay
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                               )       Case No. 18 B 34573
                                                     )
GORDON R. WITT, JR.,                                 )       Chapter 13
                                                     )
                           Debtor.                   )       Hon. Donald R. Cassling

                        MOTION OF HYUNDAI LEASE TITLING TRUST
                             TO MODIFY AUTOMATIC STAY

         HYUNDAI LEASE TITLING TRUST (“Hyundai”), a creditor herein, by its attorneys,

the law firm of Sorman & Frankel, Ltd., respectfully requests this Court, pursuant to Section 362

of the Bankruptcy Code, 11 U.S.C. §362 (West 2021), and such other Sections and Rules may

apply, to enter an Order modifying the automatic stay provided therein. In support thereof,

Hyundai states as follows:

         1. On December 14, 2018, Gordon R. Witt, Jr. (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 13 of the Bankruptcy Code. On March 11, 2019, Debtor filed an Amended

Chapter 13 Plan, which provides for assumption of the lease and for direct payments from

Debtor to Hyundai, and which was confirmed on March 21, 2019.

         2. Hyundai is a lessor of the Debtor with respect to a lease on a 2019 Kia Sportage

motor vehicle bearing a Vehicle Identification Number of KNDPM3AC2K7528114 (the

“Vehicle”). (See Ex. “A”).

         3. The current total buyout for the Vehicle is $16,655.09.

         4. The lease has matured and Debtor returned the Vehicle to Hyundai on June 2, 2021.

         5. As such, Hyundai seeks relief from the automatic stay so that Hyundai may sell the

Vehicle and apply the sales proceeds to the balance due.




Hyundai/Witt/Motion to Modify Stay
         6. Debtor has not offered, and Hyundai is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         7. Hyundai will suffer irreparable injury, harm, and damage should it be delayed in

foreclosing its security interest in the Vehicle.

         8. Hyundai requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

         WHEREFORE, Hyundai Lease Titling Trust respectfully requests that this Court enter

an Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit Hyundai to foreclose its security interest in the 2019 Kia Sportage

motor vehicle bearing a Vehicle Identification Number of KNDPM3AC2K7528114; and, for

such other, further, and different relief as this Court deems just and proper.

                                               Respectfully submitted,

                                               HYUNDAI LEASE TITLING TRUST,
                                               Creditor,

                                               By: ___/s/ Cari A. Kauffman___
                                               One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Hyundai/Witt/Motion to Modify Stay
